ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_02_EN.txt.                      82 	




                                             DECLARATION
                                  OF VICE-PRESIDENT SEPÚLVEDA-AMOR



                        By itself, the 1954 Special Maritime Frontier Zone Agreement does not support
                     the existence of a tacit agreement on maritime delimitation between Peru and
                     Chile — Evidence of the establishment of a permanent maritime boundary on
                     the basis of tacit agreement must be compelling — The Court’s findings would
                     rest on stronger grounds if they had been based on a thorough analysis of State
                     practice.

                        1. Although I have voted with the majority in respect of all the opera-
                     tive clauses of the Judgment, I have serious reservations with regard to
                     the approach adopted by the Court in relation to the initial segment of
                     the maritime boundary. My misgivings concern, in particular, the Court’s
                     reasoning in support of the existence of a tacit agreement on delimitation.
                        2. In my view, the record does not support the conclusion that, by the
                     time the 1954 Special Maritime Frontier Zone Agreement (henceforth,
                     the 1954 Agreement) was adopted, a maritime boundary was already in
                     existence along a parallel of latitude between Peru and Chile.
                        3. As a matter of principle, I do not take issue with the proposition
                     that, in appropriate circumstances, a maritime boundary may be grounded
                     upon tacit agreement. Likewise, I acknowledge that the fact that Chile
                     deliberately and expressly refrained from invoking tacit agreement as a
                     basis for its claims is no bar to the Court founding its decision on such
                     legal grounds, for, in reaching its conclusions, the Court is not bound by
                     the legal arguments advanced by either Party.
                        4. The fact remains, however, that the establishment of a permanent
                     maritime boundary on the basis of tacit agreement is subject to a strin-
                     gent standard of proof. As the Court stated in Nicaragua v. Honduras :
                             “Evidence of a tacit legal agreement must be compelling. The estab-
                          lishment of a permanent maritime boundary is a matter of grave
                          importance and agreement is not easily to be presumed. A de facto
                          line might in certain circumstances correspond to the existence of an
                          agreed legal boundary or might be more in the nature of a provisional
                          line or of a line for a specific, limited purpose, such as sharing a scarce
                          resource. Even if there had been a provisional line found convenient
                          for a period of time, this is to be distinguished from an international
                          boundary.” (Territorial and Maritime Dispute between Nicaragua and
                          Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
                          I.C.J. Reports 2007 (II), p. 735, para. 253.)


                     83




5 CIJ1057.indb 162                                                                                      1/12/14 08:59

                     83 	           maritime dispute (decl. sepúlveda-amor)

                       5. In view of the above, I cannot subscribe to the conclusion that the
                     1954 Agreement alone “cements the tacit agreement” or that it otherwise
                     decisively establishes its existence (Judgment, para. 91).

                       6. In assessing the scope and significance of the 1954 Agreement, one
                     should keep in mind the narrow and specific purpose for which it was
                     adopted, namely to establish a zone of tolerance for fishing activity oper-
                     ated by small vessels, not to confirm the existence of a maritime boundary
                     or to effect a maritime delimitation between the contracting parties.

                         7. Admittedly, the wording of Articles 1 to 3 suggests the acknow­
                     ledgement of a maritime boundary of some sort along an undetermined
                     parallel running beyond a distance of 12 nautical miles from the coast. At
                     the same time, however, the 1954 Agreement — which was not ratified by
                     Chile until the year 1967 — contains no indication whatsoever of the
                     extent and nature of the alleged maritime boundary, or when and by what
                     means it came into existence.
                         8. In this regard, I find the Court’s inability to trace the origin of the
                     Parties’ delimitation agreement particularly telling. By the Court’s own
                     admission, the main official instruments dealing with maritime issues that
                     preceded the 1954 Agreement, namely the 1947 Proclamations and the
                     1952 Santiago Declaration, did not effect a maritime delimitation between
                     Peru and Chile (ibid., paras. 43 and 62). However, the Court finds that a
                     tacit agreement was in existence by the time that the 1954 Agreement was
                     adopted. What specifically happened then, between 1952 and 1954, to
                     warrant such a conclusion ?
                         9. In connection with the circumstances surrounding the Santiago
                     Declaration, the Court surmises that “there might have been some sort of
                     shared understanding among the States parties of a more general nature
                     concerning their maritime boundary” (ibid., para. 69). And yet, nothing
                     about the Parties’ conduct or practice in the relevant period indicates that
                     they reached a common understanding on the limits of their respective
                     maritime spaces. No such suggestion emerges from the meeting of
                     the Permanent Commission of the Conference on the Exploitation and
                     Conservation of the Marine Resources of the South Pacific, held in
                     ­October 1954, or from the Second Conference on the Exploitation and
                      Conservation of the Marine Resources of the South Pacific, held in
                      December 1954. Nor does the domestic legislation of the Parties provide
                      such evidence, be it prior or subsequent to the 1954 Agreement.
                         10. Although international law does not impose any particular form
                      on the means and ways by which States may express their agreement on
                      maritime delimitation, on such important a matter as the establishment of
                      a maritime boundary one would expect to find additional evidence as to
                      the Parties’ intentions outside of the isolated and limited reference con-
                      tained in the 1954 Agreement, particularly at a time when Peru and Chile
                      were so actively engaged with maritime matters at the international level.
                      

                     84




5 CIJ1057.indb 164                                                                                    1/12/14 08:59

                     84 	           maritime dispute (decl. sepúlveda-amor)

                       11. In short, whilst the importance of the 1954 Agreement should not
                     be denied or diminished, neither should its relevance as evidence of a tacit
                     agreement be overstated. In my opinion, there are strong reasons to inter-
                     pret its provisions with caution and circumspection so as to avoid unwar-
                     ranted legal inferences.
                       12. Paramount amongst those reasons is the historical context in which
                     the 1954 Agreement was adopted, namely at a time when the concept of
                     a 12‑nautical‑mile territorial sea entitlement had not attained general rec-
                     ognition and the very notion of an exclusive economic zone as later
                     defined by the 1982 United Nations Convention on the Law of the Sea
                     was foreign to international law. As noted by the Court in paragraph 116
                     of the Judgment, in the context of the 1958 Conference on the Law of the
                     Sea, the proposal that came nearest to general international acceptance
                     was “for a 6‑nautical‑mile territorial sea with a further fishing zone of
                     6 nautical miles and some reservation of established fishing rights”.


                        13. This means that, in so far as it was supposed to extend beyond a
                     distance of 12 nautical miles from the coast, the “maritime boundary”
                     referred to in Article 1 of the 1954 Agreement largely concerned what at
                     the time were considered the high seas, and thus not maritime zones over
                     which the Parties had exclusive sovereign rights under international law
                     or over which they could claim overlapping maritime entitlements. This
                     circumstance alone casts a shadow of doubt on the true scope and sig-
                     nificance of the “maritime boundary” acknowledged by the 1954 Agree-
                     ment and limits the presumptions that can be reasonably drawn from that
                     reference.
                        14. The inquiry into the possible existence of a tacit agreement on
                     mari­time delimitation should have led the Court to undertake a system-
                     atic and rigorous analysis of the Parties’ conduct well beyond the terms of
                     the 1954 Agreement.
                        15. This instrument merely suggests a possible agreement between the
                     Parties, but falls short of proving its existence in compelling terms. On its
                     own, it cannot ground a finding of tacit agreement on maritime delimita-
                     tion between Peru and Chile.
                        16. Tacit agreement did not manifest itself overnight in the year 1954,
                     as the Judgment seems to imply. Given the evidence before the Court in
                     this case, it is only through the scrutiny of years of relevant State practice
                     that it is possible to discern the existence of an agreed maritime boundary
                     of a specific nature and extent between the Parties. The Court approaches
                     these legal inquiries as separate when, in fact, they are inextricably linked
                     in law and in fact. Unfortunately, the analysis of State conduct remains
                     underdeveloped and peripheral to the Court’s arguments when it should
                     be at the centre of its reasoning.

                       17. The legal bar for establishing a permanent maritime boundary on
                     the basis of tacit agreement has been set very high by the Court, and

                     85




5 CIJ1057.indb 166                                                                                    1/12/14 08:59

                     85 	          maritime dispute (decl. sepúlveda-amor)

                     rightly so. I fear the approach adopted by the Court in the present case
                     may be interpreted as a retreat from the stringent standard of proof for-
                     mulated in Nicaragua v. Honduras. This is not, however, how the present
                     Judgment is to be read, as it is not predicated upon a departure from the
                     Court’s previous jurisprudence.
                        18. Maritime disputes count, without doubt, amongst the most sensi-
                     tive issues submitted by States to international adjudication. I hope the
                     present Judgment will contribute to the maintenance of peaceful and
                     friendly relations between Peru and Chile and, thereby, strengthen the
                     public order of the oceans in Latin America.

                                                     (Signed) Bernardo Sepúlveda‑Amor.




                     86




5 CIJ1057.indb 168                                                                               1/12/14 08:59

